Opinion filed August 10, 2006 















 








 




Opinion filed August 10, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00122-CR 
                                                    __________
 
                          WILLIAM
DEMOAN DICKERSON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                                                 Trial
Court Cause No. 14,209-B
 

 
                                                                   O
P I N I O N
William Demoan Dickerson
has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his counsel.  The motion is granted.
The appeal is dismissed.
 
August
10, 2006                                                                                   PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.